1    Kevin Fisher
     Fisher & Krekorian
2    PO Box 890
     Santa Monica, CA 90406
3    Telephone: (310) 862-1225
     rkf@fkslaw.net
4
     William J. Tarnow (pro hac vice)
5    Collette A. Brown (pro hac vice)
     Eric Y. Choi (pro hac vice)
6    Neal, Gerber & Eisenberg LLP
     Two North LaSalle Street
7    Suite 1700
     Chicago, IL 60602-3801
8    wtarnow@nge.com
     cbrown@nge.com
9    echoi@nge.com
     Telephone: (312) 269-8000
10
     Attorneys for Plaintiff
11   Advanced RPO LLC
12
13
14                         UNITED STATES DISTRICT COURT
15           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
17   ADVANCED RPO LLC,                   Case No.: 2:18-CV-5178-R(AFMx)
18                   Plaintiff,          JUDGMENT
19   v.
20   JH CAPITAL GROUP HOLDINGS,
     LLC,
21
                     Defendant.
22
23
24
25
26
27
28
1          This matter coming before the Court, IT IS HEREBY ORDERED THAT:
2
          1.    Judgment is entered in favor of Plaintiff Advanced RPO LLC
3               (“Plaintiff”) and against Defendant JH Capital Group Holdings, LLC
4               (“Defendant”) as to all claims asserted and in the amount of
                $463,044.42.
5
6
7    Dated: March 22, 2019
8
9                                      __________________________________

10                                     Manuel L. Real
11                                     United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          1
